Order filed, January 23, 2019.




                                   In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-18-00905-CR
                            NO. 14-18-00906-CR
                            NO. 14-18-00907-CR
                            NO. 14-18-00908-CR
                            NO. 14-18-00909-CR
                            NO. 14-18-00910-CR
                            NO. 14-18-00911-CR
                              ____________

                    ISAEL LEYVA LEMUS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                 On Appeal from the 337th District Court
                          Harris County, Texas
Trial Court Cause No. 1570005, 157006, 1570011, 1570012, 1570013, 1570014,
                                 1570015


                                  ORDER
      The reporter’s record in this case was due November 19, 2018. See Tex. R.
App. P. 35.1. On December 11, 2018, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Janet Ragan, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Janet Ragan does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM